Mr. Justice Benson
delivered the opinion of the court.
1. There are two points presented for our consideration: First, that the trial court erred in admitting the testimony of the witness Davison as to the experiments made by him and another with the same saw under the same conditions, and that no pieces were thrown up with sufficient force to do any injury. An *406examination of the testimony .shows that the conditions under which the experiments were made were practically identical with those under which the accident occurred, and therefore there was no error in admitting the evidence.
2, 3. The second contention is that alleged misconduct of the jury renders the verdict and judgment invalid, and entitles plaintiff to a new trial. The point was first raised in the lower court upon a motion for a new trial, liased upon the affidavits of plaintiff, his attorney, and three of the jurors. We dismiss at once the statements of plaintiff and his counsel, as they are necessarily based upon the information received by them from the jurors. Two of the remaining affidavits recite certain statements which they allege that another juror made during the deliberations of the jury, in reference to the former injury of plaintiff and its possible effect upon the present action. The third relates that there was a general discussion among the jurors as to the bearing of the former injury upon the latter. The verdict was unanimous. It is well established in this state that the affidavit of a juror cannot be received to impeach the verdict. The matter is discussed and conclusively determined in the case of State v. Smith,, 43 Or. 109 (71 Pac. 973). Plaintiff contends, however, that the statements made by the juror in the jury-room stamp as false his answers upon voir dire, and that a verdict will be set aside when it appears that a juror upon his examination falsely states his knowledge, interest and position, or conceals a material fact, etc. Plaintiff, however, upon this point, meets again the fact that he must invade the secrecy of the jury-room for his evidence, which is not permitted; but if it were, the statements in the affidavits are not necessarily *407inconsistent with the truth of the juror’s answers upon his voir dire. It follows that the judgment should he affirmed ; and it is so ordered.
Messrs. Schmitt & Schmitt, for the petition.
Messrs. Wilbur, Spencer & Beckett and Mr. F. C. Rowell, contra,.
Department 1.
Affirmed. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice Burnett and Mr. Justice McBride concur.